Citation Nr: 1523001	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to service-connected cervical spine strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In December 2014 a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system. 

The Veteran also raised the issue of whether new and material evidence was submitted to reopen the previously denied claim for degenerative joint and disc disease of the cervical spine.  See Veteran's June 2013 notice of disagreement.  As this matter has not yet been adjudicated by the RO, it is referred for the appropriate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.

The Veteran submitted a statement in March 2015 which referenced a letter from his VA appointed chiropractor.  The Board cannot find something in the record similar to this description.  However, the Board does recognize a handwritten note on an x-ray, which appears to be a scan of a photograph, but the Board cannot fully discern what that note says or if it is in fact the letter referenced by the Veteran in the March 2015 statement.  On remand, the Veteran should be asked to submit a copy of the letter from his chiropractor.

Though new and material evidence regarding degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine is not currently on appeal, and is therefore being referred back to the AOJ, that claim is "inextricably intertwined" with the Veteran's pending radiculopathy claim.  See Harris v. Derwinski, 1 Veteran. App. 180 (1991).  

The most recent VA treatment records in the Veteran's claims file are dated October 21, 2014.  The Veteran's more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:


1. Obtain copies of all the Veteran's VA treatment records from October 22, 2014, to present.

2.  Request the Veteran provide a copy of the letter of S. Henderson, his chiropractor, which was referenced in his March 2015 statement in support of claim.  

Also request that the Veteran provide a legible copy of the note written on the x-ray he submitted in March 2015 or, if the note was written by a clinician, authorize the VA to obtain a legible copy from the clinician who wrote the note.  

All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After adjudicating the intertwined issue of whether new and material evidence was received to reopen the previously denied claim for service connection for degenerative joint and disc disease of the cervical spine, readjudicate the Veteran's claim to reopen the previously denied claim for left upper extremity radiculopathy.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






